Case 3:20-cv-00045-JPJ-PMS Document 103 Filed 10/26/20 Page 1 of 5 Pageid#: 15217



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA

  Wild Virginia, Virginia Wilderness Committee,
  Upstate Forever, South Carolina Wildlife Federation,
  North Carolina Wildlife Federation, National Trust for
  Historic Preservation, Mountaintrue, Haw River
  Assembly, Highlanders for Responsible Development,
  Defenders of Wildlife, Cowpasture River Preservation
  Association, Congaree Riverkeeper, The Clinch
  Coalition, Clean Air Carolina, Cape Fear River Watch,
  Alliance for the Shenandoah Valley, and Alabama
  Rivers Alliance,
                               Plaintiffs,
                                                                Civ. No. 3:20-cv-45-JPJ
  v.

  Council on Environmental Quality and                          Hon. James P. Jones
  Mary Neumayr, in her official capacity as Chair of the
  Council on Environmental Quality,
                               Defendants,

  American Farm Bureau Federation, American Forest
  Resource Council, American Fuel & Petrochemical
  Manufacturers, American Petroleum Institute,
  American Road & Transportation Builders Association,
  Chamber of Commerce of the United States of
  America, Federal Forest Resource Coalition, Interstate
  Natural Gas Association of America, and National
  Cattlemen’s Beef Association,
                               Defendants-Intervenors.


                 BUSINESS ASSOCIATIONS’ RESPONSE TO COMPLAINT


                                                      MICHAEL B. KIMBERLY (pro hac vice)
                                                      JOSHUA D. ROGACZEWSKI
                                                        McDermott Will & Emery LLP
                                                        500 North Capitol Street NW
                                                        Washington, DC 20001
                                                        (202) 756-8000
                                                      Attorneys for Business Associations
Case 3:20-cv-00045-JPJ-PMS Document 103 Filed 10/26/20 Page 2 of 5 Pageid#: 15218



                  BUSINESS ASSOCIATIONS’ RESPONSE TO COMPLAINT

         The Business Associations hereby respond to the complaint as follows:

         A.      No answer is required

         The complaint in this case challenges a final rule of the Council on Environmental Quality

  (CEQ) titled “Update to the Regulations Implementing the Procedural Provisions of the National

  Environmental Policy Act,” and published at 85 Fed. Reg. 43,304 (July 16, 2020). Plaintiffs assert

  causes of action under the Administrative Procedure Act only.

         APA lawsuits like this one do not implicate the district court’s role as a factfinding tribunal.

  Rather, a district court presented with a complaint under the APA assumes the role of an appellate

  court, reviewing the agency’s decisionmaking on a fixed administrative record. See, e.g., Olenhouse

  v. Commodity Credit Corp., 42 F.3d 1560, 1580 (10th Cir. 1994) (“Reviews of agency action in the

  district courts must be processed as appeals.”).

         Accordingly, the factfinding procedures applicable in ordinary federal civil litigation do not

  apply here. Olenhouse, 42 F.3d at 1580. “[C]laims brought under the APA are adjudicated without a

  trial or discovery, on the basis of an existing administrative record.” Mayor & City Council of

  Baltimore v. Trump, 429 F. Supp. 3d 128, 137 (D. Md. 2019) (quoting Audubon Naturalist Soc’y of

  the Cent. Atl. States, Inc. v. U.S. Dep't of Transp., 524 F. Supp. 2d 642, 660 (D. Md. 2007); accord,

  e.g., Brandon v. Nat’l Credit Union Ass’n, 115 F. Supp. 3d 678, 684 (E.D. Va. 2015). Stated another

  way, “in an APA case, a reviewing court should have before it neither more nor less information

  than did the agency when it made its decision.” Hill Dermaceuticals, Inc. v. FDA, 709 F.3d 44, 47

  (D.C. Cir. 2013) (quotation marks omitted).

         Answers in APA cases like this one are therefore inapt. “The purpose of the answer is . . .

  only to determine which of plaintiff’s [factual] allegations defendants dispute.” 5 Fed. Prac. & Proc.

  Civ. § 1182 (3d ed.). But the outcomes of APA lawsuits do not turn on the parties’ disputes of

  factual allegations before the district court; they turn only on whether the agency’s decision is


                                                     1
Case 3:20-cv-00045-JPJ-PMS Document 103 Filed 10/26/20 Page 3 of 5 Pageid#: 15219



  rationally grounded in the administrative record and statutory text, and otherwise whether the agency

  followed the necessary rulemaking procedures. An answer to a complaint sheds no light on those

  singularly pertinent issues.

         From this perspective, an APA complaint is better understood, not as a “complaint” in a civil

  action, but as a “petition for review of agency action.” Forest Guardians v. U.S. Fish and Wildlife

  Serv., 611 F.3d 692, 702 n.12 (10th Cir. 2010); WildEarth Guardians v. U.S. Forest Serv., 668 F.

  Supp. 2d 1314, 1323 (D.N.M. 2009). No less in a district court than in a court of appeals, petitions

  for review do not call for the filing of answers. See, e.g., Dine Citizens Against Ruining Our Env’t v.

  Jewell, 2015 WL 4997207, at *14 (D.N.M. 2015), aff’d, 839 F.3d 1276 (10th Cir. 2016) (no answers

  filed by either the agency or defendant-intervenors, including one of the Business Associations, in

  APA lawsuit concerning NEPA); San Diego Cattlemen’s Coop. Ass’n v. Vilsack, 2015 WL

  12866452 (D.N.M. 2015) (denying motion to require the filing of an answer).

         Declining to require answers is particularly appropriate in this case. Parties commonly forego

  answers in APA cases for the reasons just given. E.g., WildEarth Guardians v. U.S. Army Corps of

  Engineers, 947 F.3d 635, 640 (10th Cir. 2020) (appellate review of APA case in which neither the

  government defendants nor the intervenor-defendants filed answers, without objection). Plaintiffs

  have refused consent to that practice in this case, despite that the complaint—at 181 pages and 656

  paragraphs—is vexatious in its length. To a substantial degree, the complaint comprises statements

  that characterize case law, statutes, regulations, and other legal documents—more akin to a legal

  brief than a complaint in a civil case. The few assertions properly characterized as allegations of

  historical fact cannot and do not bear on the merits of plaintiffs’ causes of action under the APA; at

  most, they bear on the question of standing, which this Court already has resolved in plaintiffs’ favor

  on the basis of evidence presented in support of the preliminary injunction.




                                                    2
Case 3:20-cv-00045-JPJ-PMS Document 103 Filed 10/26/20 Page 4 of 5 Pageid#: 15220



         In these circumstances, requiring defendants and the Business Associations to respond line-

  by-line to such a burdensome complaint would waste party and judicial resources and serve no

  practical purpose.

         B.      General denial

         If the Court nevertheless deems an answer necessary, the Business Associations—while

  reserving all rights—state as follows:

         Pursuant to Federal Rule of Civil Procedure 8(b)(3), the Business Associations specifically

  admit the factual allegations appearing in Paragraphs 20, 411 (excluding the final sentence), 412,

  432, and 437 (the first sentence only) of the complaint.

         As for the remaining allegations, either the Business Associations deny such allegations, no

  response is required to such allegations pursuant to Rule 8(b)(6), or the Business Associations lack

  sufficient information to admit or deny such allegations pursuant to Rule 8(b)(5). The Business

  Associations therefore generally deny, pursuant to Rule 8(b)(3), any and all allegations not

  specifically admitted above.

  Dated: October 26, 2020                              Respectfully submitted,

                                                       /s/ Michael B. Kimberly

                                                       MICHAEL B. KIMBERLY (pro hac vice)
                                                       JOSHUA D. ROGACZEWSKI
                                                         McDermott Will & Emery LLP
                                                         500 North Capitol Street NW
                                                         Washington, DC 20001
                                                         mkimberly@mwe.com
                                                         jrogaczewski@mwe.com
                                                         (202) 756-8000
                                                       Attorneys for the Business Associations




                                                   3
Case 3:20-cv-00045-JPJ-PMS Document 103 Filed 10/26/20 Page 5 of 5 Pageid#: 15221



                                   CERTIFICATE OF SERVICE

         I certify that on October 26, 2020, I electronically filed the foregoing with the Clerk of Court

  using the CM/ECF System, which will automatically send e-mail notification of such filing to all

  counsel of record.

                                                        /s/ Michael B. Kimberly




                                                    4
